DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The PTAB has determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 (quotation omitted)). When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur" (Schulhauser at 14). Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of Schulhauser at 9, 14) (MPEP ¶ 2111.04(II))
Multiple claims in the present application, including independent claims 1 and 16 and dependent claims 5, 8, 9, 16, 18, 19 and 21, have contingent limitations for which this office action provides prior art rejections; this action will hold the entire claim met when one alternative limitation is met.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining if another vehicle at the intersection has been established as a lead vehicle for controlling access to the intersection and, if so, following the instructions of the lead vehicle” which would appear to require the non-leader vehicle follow the instructions of the lead vehicle. However, claim 5 recites “determining that another vehicle has been established as the lead vehicle; determining if the lead vehicle is traveling in a direction opposite that of the vehicle and, if so, displaying a red light indication in the vehicle; and determining if the lead vehicle is traveling in a direction orthogonal to the vehicle and, if so, displaying a green light indication in the vehicle.” This limitation appears to allow the non-lead vehicle determine VTL status independent of the lead vehicle’s 
Correction or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 16-17 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Ferreira, et al. ("Self-Organized Traffic Control") (hereinafter Ferreira). As regards the individual claims:
Regarding claim 1, Ferreira teaches a method of:
providing virtual traffic lights comprising: arriving at an intersection (Ferreira: pg. 087; When approaching such intersections, the AUs check whether there is a virtual traffic light running that must be obeyed)
determining if another vehicle at the intersection has been established as a lead vehicle for controlling access to the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the ) (Ferreira: Fig. 2(b); [showing the election of a leader])

    PNG
    media_image1.png
    616
    448
    media_image1.png
    Greyscale

and, if so, following the instructions of the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays
and determining that no other vehicle has been established as the lead vehicle (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader)
and, if so, declaring the vehicle as the lead vehicle and broadcasting a beacon packet alerting other vehicles that a lead vehicle has been established for the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)))
See Examiner’s note regarding the patentable weight given to the contingent limitations that exist in claim 1 after “arriving at an intersection”.
Regarding claim 2, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
wherein determining if another vehicle has been established as the lead vehicle comprises receiving beacon packets from the lead vehicle via vehicle-to-vehicle communication when the vehicle is at the intersection (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase)
Regarding claim 3, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
determining that another vehicle has been established as the lead vehicle; and displaying a green light indication in the vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
Regarding claim 6, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
displaying a red light indication in the vehicle when the vehicle has become the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
Regarding claim 16, Ferreira teaches:
A system in a vehicle (Ferreira: pg. 087; in-vehicle virtual traffic lights (VTL) system)
for providing virtual traffic lights comprising: a vehicle-to-vehicle communication system for exchanging information between the vehicle and other vehicles (Ferreira: pg. 089; We envision that through V2V )
a display for displaying status of the virtual traffic lights; a processor; and software, executing on the processor, the software performing the functions of: (Ferreira: pg. 087; listen[] to the traffic light messages and just presenting them to the driver through the in-vehicle displays)
arriving at an intersection; determining if another vehicle at the intersection has been established as a lead vehicle for controlling access to the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)).) (Ferreira: Fig. 2(b))
and, if so, following the instructions of the lead vehicle (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays)
and determining that no other vehicle has been established at the lead vehicle (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader
and, if so, declaring the vehicle as the lead vehicle and broadcasting a beacon packet alerting other vehicles that a lead vehicle has been established for the intersection (Ferreira: pg. 087; all the vehicles approaching the intersection must agree on electing one of them to become the leader, which will be the responsible for creating the VTL and broadcast the traffic light messages (see Fig. 2(b)).)
Regarding claim 17, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira further teaches:
wherein the vehicle-to-vehicle communication system comprises a DSRC radio (Ferreira: pg. 087; This approach is enabled just by the vehicle-to-vehicle communication capability of cars based on the DSRC standards at 5.9 GHz band.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Tonguz et al. ("A Self-Organizing Network Approach to Priority Management at Intersections") (hereinafter Tonguz). As regards the individual claims:
Regarding claim 4, as detailed above, Ferreira teaches the invention as detailed with respect to claim 3. Ferreira does not explicitly teach:
determining that no other vehicle has been established as the lead vehicle comprises receiving no beacon packets from other vehicles when the vehicle is at the intersection; however, Tonguz does teach:
determining that no other vehicle has been established as the lead vehicle comprises receiving no beacon packets from other vehicles when the vehicle is at the intersection (Tonguz: Fig. 2(a); [showing that if no beacons messages are received the vehicle treats the intersection as not having a leader]).

    PNG
    media_image2.png
    595
    1002
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to not receiving data from nearby equipped vehicles.
Regarding claim 5, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
determining that another vehicle has been established as the lead vehicle;; however, Tonguz does teach:
determining that another vehicle has been established as the lead vehicle (Tonguz: Fig. 2(a); [showing that if a beacon message is received, vehicle will determine if it or another vehicle is leader]
determining if the lead vehicle is traveling in a direction opposite that of the vehicle and, if so, displaying a red light indication in the vehicle; and determining if the lead vehicle is traveling in a direction orthogonal to the vehicle and, if so, displaying a green light indication in the vehicle (Tonguz: pg. 120; Upon acknowledgment of the VTL by the other cluster leaders [which, by definition, travel parallel with the self-vehicle], the VTL broadcasts a red light to its approach [which is consistent with signal shown for opposing traffic] and a green light to the orthogonal direction.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to nearby equipped vehicles moving toward, away from, or orthogonal to the self-vehicle.
Regarding claim 8, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
determining, before arriving at the intersection, that the intersection complies and, if so, executing the steps of the method, with the method (Ferreira: pg. 087; [vehicle] maintains an internal database with information about intersections where a virtual traffic light can be created. When approaching such intersections, the AUs check whether there is a virtual traffic light running that must be obeyed, or if there is a need to create one as a result of perceiving crossing conflicts between approaching vehicles (see Fig. 2(a)). The detection )
Ferreira does not explicitly teach:
otherwise, using a different algorithm for collision avoidance at the intersection; however, Tonguz does teach:
Using a lack of beacon reception to indicate that an intersection does not have a VTL system in operation and using that to realize additional caution must be used in passing that intersection (Tonguz: Fig. 2(a); [showing that if a VTL system cannot be confirmed, caution is used in passing through the intersection]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Tonguz teaches the above limitation based on the logic that person of ordinary skill would realize that approaching an otherwise uncontrolled intersection with caution would require using any onboard collision mitigation and driver assistance devices available for maximize driver safety in a situation recognized to require caution.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the 
Regarding claim 10, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira further teaches:
and displaying a green light indication in the vehicle (Ferreira: pg. 087; During the VTL lifetime, the leader only commutes [communicates] its current phase [which would be green])
Ferreira does not explicitly teach:
further comprising: waiting for a predetermined period of time; yielding the leadership to one of the other vehicles traveling in a direction orthogonal to the direction of travel of the vehicle; however, Tonguz does teach:
further comprising: waiting for a predetermined period of time; yielding the leadership to one of the other vehicles traveling in a direction orthogonal to the direction of travel of the vehicle (Tonguz: pg. 120; After a fixed duration (e.g., 45 s) and/or possibly based on other criteria (e.g., the number of vehicles in each approach), the VTL responsibility can be handed over to a cluster leader in the orthogonal direction.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Tonguz based on a motivation to account for the finite number of predictable solutions to nearby equipped vehicles moving toward, away from, or orthogonal to the self-vehicle.
Claims 7, 9, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare et al ("A Prototype of Virtual Traffic Lights on Android-based Smartphones"). As regards the individual claims:
Regarding claim 7, as detailed above, Ferreira teaches the invention as detailed with respect to claim 6. Ferreira does not explicitly teach:
wherein the beacon packets received from the lead vehicle comprise at least the geographic position of the lead vehicle; however, Nakamurakare does teach:
wherein the beacon packets received from the lead vehicle comprise at least the geographic position of the lead vehicle (Nakamurakare: Fig. 003; [showing geographic position coordinates in the beacon packet]).

    PNG
    media_image3.png
    303
    487
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate 
Regarding claim 9, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
wherein the vehicle is the lead vehicle, further comprising: determining that no other vehicles remain at or near the intersection traveling in a direction orthogonal to the vehicle; however, Nakamurakare teaches:
wherein the vehicle is the lead vehicle, further comprising: determining that no other vehicles remain at or near the intersection traveling in a direction orthogonal to the vehicle (Nakamurakare: pg. 237; once the VTL leader detects that the road with the green light has no additional vehicles attempting to cross [orthogonally] the intersection, the current phase is interrupted and the green light is given to the next connecting road)
Nakamurakare further teaches:
yielding the leadership (Nakamurakare: pg. 237; Upon receiving a green light [in its approach] and when it is ready to cross the intersection, the VTL leader initiates a handover process to delegate the VTL leader responsibility to one of the other cluster leaders at the intersection.)
and displaying a green light indication in the vehicle (Nakamurakare: Fig. 002; [shows cluster leader and slave display green light which will be reached by VTL handover]).

    PNG
    media_image4.png
    532
    728
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here having various operational modes, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 11, as detailed above, Ferreira teaches the invention as detailed with respect to claim 1. Ferreira does not explicitly teach:
wherein the vehicle and the other vehicles at the intersection are leaders of a cluster of vehicles; however, Nakamurakare teaches:
wherein the vehicle and the other vehicles at the intersection are leaders of a cluster of vehicles (Nakamurakare: pg. 236; vehicles on the same )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here electing a lead vehicle, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 14, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 11. Nakamurakare further teaches:
wherein the lead vehicle yields leadership to a vehicle travelling in an orthogonal direction based on the number of vehicles in the cluster of the lead vehicle and the number of vehicles in the cluster of a vehicle travelling in the orthogonal direction; however, Nakamurakare teaches:
wherein the lead vehicle yields leadership to a vehicle travelling in an orthogonal direction based on the number of vehicles in the cluster of the lead vehicle and the number of vehicles in the cluster of a vehicle travelling in the orthogonal direction (Nakamurakare: pg. 237; [intersection control, and thereby lead vehicle, can be] dynamically configured based on several parameters such as the amount of traffic in each direction [in which] the number of cars waiting in each )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here account for direction of travel at a light, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 18, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira further teaches
wherein the display for displaying the status of virtual traffic lights is selected from a group comprising a display screen installed as part of the vehicle control system, (Ferreira: pg. 087; During the existence of this leader, the other vehicles act as passive nodes in the protocol, listening to the traffic light messages and just presenting them to the driver through the in-vehicle displays. During the VTL lifetime, the leader only commutes [communicates] its current phase [which can be any standard signal phase such as green or red])
But, Ferreira does not explicitly teach:
a separate display; Nakamurakare does teach:
a separate display (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application [which contains a] display [separate from the vehicle])
and the display of a smart phone or tablet device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here using a display screen, are obvious to improve Ferreira’s similar device in the same way.
See Examiner’s note regarding the patentable weight given to the contingent limitations “a heads-up display” of claim 18.
Regarding claim 19, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira does not explicitly teach:
wherein the processor, the software and the display are part of a smartphone or tablet computing device; however, Nakamurakare does teach:
wherein the processor, the software and the display are part of a smartphone or tablet computing device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Nakamurakare based on a motivation to implement a Virtual Traffic Lights (VTL) system for self-organizing traffic control scheme that has the potential to mitigate traffic congestion in urban areas, in which the engineering challenges are sufficient similar that the well-known technique of Nakamurakare, here using a display screen, are obvious to improve Ferreira’s similar device in the same way.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare in view of Mudalige (US 20100256852 A1). As regards the individual claims:
Regarding claim 12, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 11. Neither explicitly teach:
wherein the cluster of vehicles comprises the cluster leader and all vehicles following the cluster leader and traveling in the same direction as the cluster leader.; however, Mudalige does teach:
wherein the cluster of vehicles comprises the cluster leader and all vehicles following the cluster leader and traveling in the same direction as the cluster leader Mudalige: ¶ 079; FIG. 19 depicts an exemplary platoon, a number of defined positions within the platoon, and a number of illustrative states for the depicted positions, in accordance with the present disclosure. Platoon 450 includes Leader Vehicle 460, a number of defined follower positions [which by definition of being followers, are travelling in the same direction as the leader]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira as modified by Nakamurakare with the teachings of Mudalige based on a motivation to implement a platoon based system for improving wait times at traffic signals in which the engineering challenges are sufficient similar that the well-known technique of Mudalige, here platooning vehicles, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 13, as detailed above, Ferreira as modified by Nakamurakare as modified by Mudalige teaches the invention as detailed with respect to claim 12. Nakamurakare further teaches:
wherein vehicles in the cluster following the cluster leader display the same traffic light indication as the cluster leader (Nakamurakare: pg. 237; if [a vehicle] is the closest vehicle to the intersection in its own cluster, the vehicle will be elected as the cluster leader; otherwise, it will act as a passive node and obey the traffic light information (see Figure 3(iv)) broadcasted from the VTL leader or the cluster leader.
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Konrardy et al. (US 10185327 B1) (hereinafter Konrardy). As regards the individual claims:
Regarding claim 15, as detailed above, Ferreira teaches the invention as detailed with respect to claim 2. Ferreira does not explicitly teach:
wherein beacon packets exchanged via vehicle-to- vehicle communication are transmitted; however, Konrardy does teach:
wherein beacon packets exchanged via vehicle-to- vehicle communication are transmitted (Konrardy: col. 30 lns. 41-59; the on-board computer 114 of the first autonomous vehicle 108 may receive a communication from the second autonomous vehicle 182. The second autonomous vehicle 182 may broadcast the communication, via a V2V wireless communication protocol).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to design a vehicle-to-vehicle communications system that can exchange real time information regarding traffic signals most effectively, , in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here using V2V communications, are obvious to improve Ferreira’s similar device in the same way.
While neither Ferreira nor Konrardy explicitly teach:
via a directional antenna oriented such as to transmit and receive signals in a direction along a longitudinal line passing through the vehicle and along a line orthogonal to the longitudinal line passing through the vehicle.; Konrardy does teach:
A system including a vehicle and traffic control optimization software that anticipates the arrival of a vehicle at an intersection through the use of multiple directional antennas and measuring signal messaging strength (Konrardy: col. 30, ln 60 -  col. 31, ln. 16; [first vehicle may determine] an indication of the location of the second autonomous vehicle [inter alia] based upon a received signal strength (RSSI) of the communication and/or a direction from which the communication was transmitted (e.g., via a directional antenna within the communication component 122). Furthermore, the communication may include an indication of an upcoming maneuver [such as] slowing down in response to an upcoming traffic signal).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Ferreira teaches the above limitation based on the logic that person of ordinary skill would realize that determining the best transmission and reception angles for approaching an intersection would require optimizing the focusing angle of the directional antennas on the VTL-equipped vehicles, and as such choosing an orthogonal positioning is discovering the optimum or workable ranges, and as such involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, as detailed above, Ferreira teaches the invention as detailed with respect to claim 16. Ferreira does not explicitly teach:
further comprising a directional antenna coupled to the vehicle-to-vehicle communication system; however, Konrardy does teach:
further comprising a directional antenna coupled to the vehicle-to-vehicle communication system (Konrardy: col. 30 lns. 41-59; the on-board ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to design a vehicle-to-vehicle communications system that can exchange real time information regarding traffic signals most effectively, in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here optimizing an antenna design, are obvious to improve Ferreira’s similar device in the same way.
While neither Ferreira nor Konrardy explicitly teach:
wherein the directional antenna is oriented such as to transmit and receive signals in a direction along a longitudinal line passing through the vehicle and along a line orthogonal to the longitudinal line passing through the vehicle; Konrardy does teach:
A system including a vehicle and traffic control optimization software that anticipates the arrival of a vehicle at an intersection through the use of multiple directional antennas and measuring signal messaging strength (Konrardy: col. 30, ln 60 - col. 31, ln. 16; [first vehicle may determine] an indication of the location of the second autonomous vehicle [inter alia] based upon a received signal strength (RSSI) of the communication and/or a direction from which the communication was transmitted (e.g., via a directional ).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Ferreira teaches the above limitation based on the logic that person of ordinary skill would realize that determining the location of nearby vehicles that are approaching an intersection would require optimizing the focusing angle of the directional antennas on the VTL-equipped vehicles to orthogonal is discovering the optimum or workable ranges, and as such involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira in view of Nakamurakare in view of Konrardy et al. (US 10185327 B1) (hereinafter Konrardy). As regards the individual claims:
Regarding claim 20, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 19. Neither explicitly teach: 
further comprising a communication link between the smartphone or tablet computing device and the vehicle-to-vehicle communication system; however, Konrardy does teach:
further comprising a communication link between the smartphone or tablet computing device and the vehicle-to-vehicle communication system (Konrardy: ¶ 040; may also be configured to communicate with vehicles 182.1 and 182.2, respectively, utilizing a BLUETOOTH communication protocol (radio link not shown). In some ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferreira with the teachings of Konrardy based on a motivation to in which the engineering challenges are sufficient similar that the well-known technique of Konrardy, here using Bluetooth©, are obvious to improve Ferreira’s similar device in the same way.
Regarding claim 21, as detailed above, Ferreira as modified by Nakamurakare teaches the invention as detailed with respect to claim 20. Nakamurakare further teaches:
further comprising a source for GPS information including a GPS function built into the smartphone or tablet computing device (Nakamurakare: pg. 236; implement the VTL concept as a smartphone application which makes use of the already available hardware components such as navigation system (i.e. GPS and map), radio device (i.e., WiFi), a processing unit (i.e., microcontroller), and a display. Note that while the VTL design and architecture can be applied to all smartphone development platforms) (Nakamurakare: Fig. 004 )

    PNG
    media_image5.png
    561
    790
    media_image5.png
    Greyscale

a GPS function built into the vehicle (Ferreira: pg. 087; All vehicles have a global positioning system (GPS) device that guarantees global time and position synchronization with lane-level accuracy.)
See Examiner’s note regarding the patentable weight given to the contingent limitations of claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tzamaloukas (US20040230345) which discloses a system for using directional antennas to, inter alia, track vehicles entering and exiting equipped intersections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                      /MACEEH ANWARI/                                                                                    Primary Examiner, Art Unit 3663